
	
		I
		111th CONGRESS
		1st Session
		H. R. 94
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mrs. Christensen
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  cap on the cover over of tax on distilled spirits to Puerto Rico and the Virgin
		  Islands.
	
	
		1.Repeal of cap on cover over
			 of tax on distilled spirits to Puerto Rico and Virgin Islands
			(a)In
			 generalSection 7652 of the Internal Revenue Code of 1986
			 (relating to limitation on cover over of tax on distilled spirits) is amended
			 by striking subsection (f) and by redesignating subsections (g) and (h) as
			 subsections (f) and (g), respectively.
			(b)Conforming
			 amendmentSection 7652(f) of such Code (as so redesignated) is
			 amended by striking subsection (f) of this section in paragraph
			 (1)(B) and inserting section 5001(a)(1).
			(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2009.
			
